Exhibit 10.1.2

 

AMERICAN WATER WORKS COMPANY, INC.
2007 OMNIBUS EQUITY COMPENSATION PLAN
RESTRICTED STOCK UNIT GRANT

This RESTRICTED STOCK UNIT GRANT, dated as of February 14, 2017 (the “Date of
Grant”), is delivered by American Water Works Company, Inc. (the “Company”) to
________________ (the “Participant”).

RECITALS

WHEREAS, the Committee (as defined in the American Water Works Company, Inc.
2007 Omnibus Equity Compensation Plan (the “Plan”)) has adopted a 2017 Long Term
Performance Plan (“2017 LTPP”) pursuant to which designated employees will be
granted equity awards (collectively, the “Equity Award”) for shares of Common
Stock of the Company, par value $0.01 per share, (the “Company Stock”);

WHEREAS, the Equity Award is comprised of three separate grants:  a restricted
stock unit and two performance stock unit grants;

WHEREAS, the Committee has determined that the Participant is eligible to
participate in the 2017 LTPP and to grant the Participant an Equity Award under
the 2017 LTPP; and

WHEREAS, the Committee has determined that the restricted stock unit portion of
the Equity Award granted pursuant to the 2017 LTPP to the Participant shall be
issued under the Plan and the terms and conditions of such restricted stock unit
shall be memorialized in this grant (the “Grant”).

NOW, THEREFORE, the parties to this Grant, intending to be legally bound hereby,
agree as follows:

1.Grant of Restricted Stock Units. Subject to the terms and conditions set forth
in this Grant and the Plan, the Company hereby grants to the Participant
________ units (the “Restricted Stock Units”). Each unit (a “Unit”) shall be a
phantom right and shall be equivalent to one share of Company Stock on the
applicable Redemption Date (as defined below).

2.Restricted Stock Unit Account. The Company shall establish and maintain a
Restricted Stock Unit account as a bookkeeping account on its records (the
“Restricted Stock Unit Account”) for the Participant and shall record in such
Restricted Stock Unit Account the number of Restricted Stock Units granted to
the Participant. The Participant shall not have any interest in any fund or
specific assets of the Company by reason of this grant or the Restricted Stock
Unit Account established for the Participant.

 

 

--------------------------------------------------------------------------------

 

3.

Vesting.

(a)Except as provided in subparagraph (c) below, the Restricted Stock Units
shall vest on the following dates (each a “Service Date”), provided the
Participant continues to be employed by, or providing service to, the Employer
(as defined in the Plan) from the Date of Grant through the applicable Service
Date:

Service Date

Units Vesting

January 1, 2018

1/3

January 1, 2019

1/3

January 1, 2020

1/3

(b)The vesting of the Restricted Stock Units is cumulative, but shall not exceed
100% of the Units subject to the Restricted Stock Units.  If the foregoing
schedule would produce fractional Units, the number of Units for which the
Restricted Stock Units becomes vested on a Service Date shall be rounded down to
the nearest whole Unit.  The Restricted Stock Units shall become vested with
respect to 100% of the Units subject to the Restricted Stock Units on January 1,
2020, if the Participant is employed by, or providing service to, the Employer
on such date.

(c)Subject to subparagraph (d) below, if at any time prior to January 1, 2020,
the Participant’s employment or service with the Employer terminates for any
reason, including death or disability, then all of the unvested Restricted Stock
Units shall be immediately forfeited and the Participant shall not have any
rights with respect to the vesting or the redemption of any portion of the
Restricted Stock Unit.

(d)If, on or after January 1, 2018, but prior to January 1, 2020, the
Participant’s employment or service with the Employer terminates on account of
Normal Retirement (as defined below), the portion of the Restricted Stock Units
that have not yet vested as provided in subparagraph 3(a) above shall become
fully vested on the date of the Participant’s termination of employment or
service on account of Normal Retirement.  For purposes of this Grant, the term
(i) “Normal Retirement” shall mean termination of employment or service with the
Employer (other than for Cause (as defined below)) after the Participant has
attained age sixty-two (62) and five (5) total years of employment or service
with the Employer and (ii) “Cause” shall mean a finding by the Committee that
the Participant (i) has breached his or her employment or service contract with
the Employer, if any; (ii) has engaged in disloyalty to the Employer including,
without limitation, fraud, embezzlement, theft, commission of a felony or proven
dishonesty; (iii) has disclosed trade secrets or confidential information of the
Employer to persons not entitled to receive such information; (iv) has breached
any written noncompetition or nonsolicitation agreement between the Participant
and the Employer; or (v) has engaged in such other behavior detrimental to the
interests of the Employer as the Committee determines.

(e)If at any time prior to January 1, 2020, but while the Participant is
employed by or providing service to the Employer, a Change of Control (as
defined below) occurs, then the portion

2

--------------------------------------------------------------------------------

 

of the Restricted Stock Units that have not yet vested as provided in
subparagraph 3(a) above shall become fully vested on the date of the Change of
Control (the “Change of Control Date”). For purposes of this Agreement, the term
“Change of Control” shall mean as such term is defined in the Plan, except that
a Change of Control shall not be deemed to have occurred for purposes of this
Agreement unless the event constituting the Change of Control constitutes a
change in the ownership or effective control of the Company, or in the ownership
of a substantial portion of the assets of the Company, within the meaning of
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
its corresponding regulations.  For the avoidance of doubt, if the Change of
Control does not constitute a permitted change in control event under section
409A of the Code, then the Restricted Stock Unit shall not vest on the
occurrence of the Change of Control.

4.Redemption. Unless an election is made pursuant to Paragraph 5 below, the
Restricted Stock Units that have become vested pursuant to Paragraph 3 shall be
redeemed by the Company on the earlier of the (i) applicable Service Date or
(ii) the Change of Control Date, (the date of redemption is hereinafter referred
to as the “Redemption Date”).  As soon as administratively practicable following
the applicable Redemption Date, but not later than forty-five (45) days
following the Redemption Date, (or, if applicable, the Deferred Date, as defined
in Paragraph 5 below), all Restricted Stock Units that become vested pursuant to
Paragraph 3 above shall be redeemed and converted to an equivalent number of
shares of Company Stock, and the Participant shall receive a single sum
distribution of such shares of Company Stock, which shall be issued under the
Plan.  For purposes of clarity, if any Restricted Stock Units become vested
pursuant to subparagraph 3(d) above as a result of termination of employment or
service with the Employer on account of Normal Retirement, the Redemption Date
for such vested Restricted Stock Units shall be the applicable Service Date or
Change of Control Date to which such Restricted Stock Units would have been
redeemed if the Participant had remained in the employment or service of the
Employer (i.e., the Redemption Date continues to be the originally scheduled
Service Date as provided in subparagraph 3(a) above or the Change of Control
Date, if earlier, and is not accelerated to an earlier Service Date or to the
date on which the termination of employment or service occurs).  

5.Deferrals. The Participant may make an irrevocable election to defer the
Redemption Date (or further defer the Deferred Date (as defined below), if
applicable) of any of the Restricted Stock Units that vest, plus dividend
equivalents earned on such Restricted Stock Units as described in Paragraph 6
below, to a later date, provided that (i) the election shall not take effect
until at least twelve (12) months after the date on which the election is made,
(ii) the new Redemption Date cannot be earlier than five (5) years from the
original Redemption Date under Paragraph 4 above (or five (5) years from the
previously applicable Deferred Date, if a subsequent deferral of a Deferred Date
is being made), and (iii) the election must be made no less than twelve
(12) months prior to the date of the Redemption Date (twelve (12) months prior
to the previously applicable Deferred Date, if a subsequent deferral of a
Deferred Date is being made). To defer the Redemption Date, the Participant must
complete the deferral election form provided to the Participant by the
Committee.  If the Participant desires to make a further deferral, the
Participant must make such election on a separate form provided by the Committee
for such purpose.  Any such election shall be made in accordance with section
409A of the Code and any corresponding guidance and regulations issued under
section 409A of the Code.  Notwithstanding a Participant’s election pursuant to
this Paragraph, if the Change of Control Date occurs prior to the Deferred Date,
the redemption of the Participant’s Restricted Stock Units, plus corresponding
dividend equivalents,

3

--------------------------------------------------------------------------------

 

will be the Change of Control Date.  If a Redemption Date is delayed one or more
times pursuant to this Paragraph 5, the new Redemption Date shall be referred to
as the “Deferred Date.”

6.Dividend Equivalents. Until the Redemption Date (or the Deferred Date, if
elected), if any dividends are paid with respect to the shares of Company Stock,
the Company shall credit to a dividend equivalent account (the “Dividend
Equivalent Account”) the value of the dividends that would have been distributed
if the Restricted Stock Units credited to the Participant’s Restricted Stock
Unit Account as of the date of payment of any such dividend were shares of
Company Stock. On the Redemption Date (or the Deferred Date, if applicable), the
Company shall pay to the Participant a lump sum cash payment equal to the value
of the dividends credited to the Participant’s Dividend Equivalent Account;
provided, however, that any dividends that were credited to the Participant’s
Dividend Equivalent Account that are attributable to Units that have been
forfeited as provided in Paragraph 3 above shall be forfeited and not payable to
the Participant. No interest shall accrue on any dividend equivalents credited
to the Participant’s Dividend Equivalent Account.  

7.Change of Control. Except as set forth in Paragraph 3(d) of this Grant, the
provisions set forth in the Plan applicable to a Change of Control (as defined
in the Plan) shall apply to the Restricted Stock Units, and, in the event of a
Change of Control, the Committee may take such actions as it deems appropriate
pursuant to the Plan and is consistent with the requirements of section 409A of
the Code.

8.Acknowledgment by Participant. By accepting this Grant, the Participant
acknowledges that with respect to any right to redemption or distribution
pursuant to this Grant, the Participant is and shall be an unsecured general
creditor of the Company without any preference as against other unsecured
general creditors of the Company, and the Participant hereby covenants for
himself or herself, and anyone at any time claiming through or under the
Participant not to claim any such preference, and hereby disclaims and waives
any such preference which may at any time be at issue, to the fullest extent
permitted by applicable law.

9.

Restrictions on Issuance or Transfer of Shares of Company Stock.

(a)To the extent permitted by Code section 409A, the obligation of the Company
to deliver shares of Company Stock upon the redemption of the Restricted Stock
Units shall be subject to the condition that if at any time the Committee shall
determine in its discretion that the listing, registration or qualification of
the shares of Company Stock upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance of
shares of Company Stock, the shares of Company Stock may not be issued in whole
or in part unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee.  

(b)The issuance of shares of Company Stock and the payment of cash to the
Participant pursuant to this Grant is subject to any applicable taxes and other
laws or regulations of the United States or of any state having jurisdiction
thereof.

4

--------------------------------------------------------------------------------

 

(c)As a condition to receive any shares of Company Stock on the Redemption Date
(or the Deferred Date, if applicable), the Participant agrees:

(i)to be bound by, and to comply with, the Company’s policies and practices (as
they may be in effect from time to time) regarding the restrictions or
limitations on the transfer of such shares, and understands that the Participant
may be restricted or prohibited at any time and from time to time from selling,
transferring, pledging, donating, assigning, margining, mortgaging,
hypothecating or otherwise encumbering the shares in accordance with such
policies and practices, including without limitation the Company’s Personal
Securities and Insider Trading Policy; and

(ii)that the shares of Company Stock obtained by the Participant upon the
redemption of the Restricted Stock Units shall be subject to the guidelines and
restrictions set forth in the Company’s Executive Stock Ownership Guidelines and
Executive Stock Retention Requirements, effective as of March 4, 2015 (and as
they may be amended, restated, supplemented and interpreted) and any applicable
clawback or recoupment policies and other policies that may be implemented by
the Company’s Board of Directors or a duly authorized committee thereof, from
time to time.

10.Participant Undertaking.  The Participant agrees to take whatever additional
actions and execute whatever additional documents the Company may in its
reasonable judgment deem necessary or advisable in order to carry out or effect
one or more of the obligations or restrictions imposed on the Participant
pursuant to the provisions of this Grant.  

11.Grant Subject to Plan Provisions. This Grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. In the event of any
contradiction, distinction or difference between this Grant and the terms of the
Plan, the terms of the Plan will control. Except as otherwise defined in this
Grant, capitalized terms used in this Grant shall have the meanings set forth in
the Plan. This Grant is subject to the interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
withholding taxes, (b) the registration, qualification or listing of the shares
of Company Stock, (c) changes in capitalization of the Company, and (d) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe this Grant pursuant to the terms of the Plan, its
decisions shall be conclusive as to any questions arising hereunder.   By
accepting this Grant, the Participant agrees (i) to be bound by the terms of the
Plan and this Grant,  (ii) to be bound by the determinations and decisions of
the Committee with respect to this Grant, the Plan and the Participant’s rights
to benefits under this Grant and the Plan, and (iii) that all such
determinations and decisions of the Committee shall be binding on the
Participant, his or her beneficiaries and any other person having or claiming an
interest under this Grant and the Plan on behalf of the Participant.

12.No Rights as Stockholder. The Participant shall not have any rights as a
stockholder of the Company, including the right to any cash dividends (except as
provided in Paragraph 6), or the right to vote, with respect to any Restricted
Stock Units.

5

--------------------------------------------------------------------------------

 

13.No Rights to Continued Employment or Service. This Grant shall not confer
upon the Participant any right to be retained in the employment or service of
the Employer and shall not interfere in any way with the right of the Employer
to terminate the Participant’s employment or service at any time. The right of
the Employer to terminate at will the Participant’s employment or service at any
time for any reason is specifically reserved.

14.Assignment and Transfers. No Restricted Stock Units or dividend equivalents
awarded to the Participant under this Grant may be transferred, assigned,
pledged, or encumbered by the Participant and a Restricted Stock Unit shall be
redeemed and a dividend equivalent distributed during the lifetime of the
Participant only for the benefit of the Participant. Any attempt to transfer,
assign, pledge, or encumber the Restricted Stock Unit or dividend equivalent by
the Participant shall be null, void and without effect. The rights and
protections of the Company hereunder shall extend to any successors or assigns
of the Company.  This Grant may be assigned by the Company without the
Participant’s consent.  

15.Withholding. The Participant shall be required to pay to the Employer, or
make other arrangements satisfactory to the Employer to provide for the payment
of, any federal, state, local or other taxes that the Employer is required to
withhold with respect to the grant, vesting and redemption of the Restricted
Stock Units and payment of dividend equivalents. Any tax withholding obligation
of the Employer with respect to the redemption of the Restricted Stock Units
may, at the Committee’s discretion, be satisfied by having shares of Company
Stock withheld, up to an amount that does not exceed the minimum applicable
withholding tax rate for federal (including FICA), state, local and other tax
liabilities.  

16.Effect on Other Benefits. The value of shares of Company Stock and dividend
equivalents distributed with respect to the Restricted Stock Units shall not be
considered eligible earnings for purposes of any other plans maintained by the
Company or the Employer. Neither shall such value be considered part of the
Participant’s compensation for purposes of determining or calculating other
benefits that are based on compensation, such as life insurance.

17.Applicable Law. The validity, construction, interpretation and effect of this
Grant shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflicts of law’s provisions
thereof.

18.Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at the Company’s
corporate headquarters, and any notice to the Participant shall be addressed to
such Participant at the current address shown on the payroll records of the
Employer, or to such other address as the Participant may designate to the
Employer in writing. Any notice shall be (i) delivered by hand, (ii) delivered
by a national overnight courier or delivery service, (iii) enclosed in a
properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service, or (iv) in the case of notices by the Company to the
Participant, such notices may be delivered by e-mail if the Participant has
consented to the electronic delivery of such notices by e-mail and has provided
the Company with an e-mail address; provided that any notice must be made by the
Company through another means permitted above if any attempted notice provided
by e-mail is returned as undeliverable.

6

--------------------------------------------------------------------------------

 

19.Taxation; Code Section 409A. As applicable, this Grant is intended to comply
with the requirements of section 409A of the Code and shall be interpreted and
administered in accordance with Code section 409A.  Notwithstanding any
provision to the contrary herein, if the Restricted Stock Units constitute
“deferred compensation” under section 409A of the Code, distributions made with
respect to this Grant may only be made in a manner and upon an event permitted
by Code section 409A.  To the extent that any provision of the Grant would cause
a conflict with the requirements of Code section 409A, or would cause the
administration of the Grant to fail to satisfy the requirements of Code section
409A, such provision shall, to the extent practicable if permitted by applicable
law, be deemed null and void.  In the event that it is determined not feasible
to void a provision of this Grant, such provision shall be construed in a manner
as to comply with the Code section 409A requirements. This Grant may be amended
without the consent of the Participant in any respect deemed by the Committee or
its delegate to be necessary in order to comply with Code section 409A. Unless a
valid election is made pursuant to Paragraph 5 above, in no event may the
Participant, directly or indirectly, designate the calendar year of
distribution.  Notwithstanding anything in the Plan or the Grant to the
contrary, the Participant shall be solely responsible for the tax consequences
of this Grant, and in no event shall the Company have any responsibility or
liability if this Grant does not meet any applicable requirements of Code
section 409A.

20.Severability.  In the event one or more of the provisions of this Grant
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability will not affect any
other provisions of this Grant, and this Grant will be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.

[SIGNATURE PAGE FOLLOWS]


7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Grant, effective as of the Date of Grant.

AMERICAN WATER WORKS COMPANY, INC.

By:   Susan N. Story

[g201705032005591844098.jpg]

Its:   President and CEO

 

8